EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Asaf Batelman, on March 9, 2022.

The application has been amended as follows: 
	Claim 12 has been canceled.

End of authorized amendment.

Applicant is advised that in compliance with 37 CFR 1.72(a), the title has been changed as follows:
“CADMIUM-FREE SEMICONDUCTOR NANOCRYSTAL PARTICLES HAVING HIGH QUANTUM EFFICIENCY, PRODUCTION METHODS THEREOF, AND DEVICES INCLUDING THE SAME.”



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references teach a semiconductor nanocrystal particle comprising a core and double shell of semiconductor nanocrystals wherein the nanocrystal nanoparticle (1) does not comprise Cd, (2) comprising the structure of at least 
-ZnS-/-ZnSe-/-ZnS-, (3) has a maximum photoluminescent (“PL”) peak between 400-500 nm wavelength, and (4) a quantum efficiency of at least 60%. 
	5.1.	PENG et al (WO 2004/066361, US 2005/0129947, cited in the ISR) proposed a quantum dot of structure ZnS/ZnSe/ZnS but only successfully obtained nanocrystals with a quantum yield of up to 50%.  In addition, the photoluminescence peak is present at between 500-600 nm rather than between 400-500nm wavelength as required in the instant claims.  Other works of PENG et al (US 2015/0108405, US 2010/0308272, US 2010/0163800, US 2010/0171077) result in similar nanocrystals as those disclosed in WO 2004/066361.
	5.2.	The CN 102 086 396 (cited in the ISR) teaches nanocrystals including ZnS/ZnSe/ZnS (Embodiment 3); however, the PL peak is present at a wavelength of 623 nm (Figure 2 & Figure 4) which is outside the PL peak between 400-500 nm wavelength as required in the instant claims.
	5.3.	Adegoke et al (“Fluorescence properties of alloyed ZnSeS quantum dots overcoated with ZnTe and ZnTe/ZnS shells”, Feb. 2016) teaches ZnSeS/ZnTe/ZnS nanocrystals having PL peaks at 400-500nm wavelength; however, the quantum yield is low (below 30%) which is below 60% quantum yield as required in the instant claims.
	5.4.	LIU et al. (“ZnCuInS/ZnSe/ZnS Quantum Dot-Based Downconversion Light-Emitting Diodes and Their Thermal Effect”, Hindawi Publishing Corporation, Journal of Nanomaterials, Volume 2015, Article ID 298614, 10 pages; http://dx.doi.org/10.1155/2015/298614) teaches ZnCuInS/ZnSe/ZnS nanocrystals; however, the PL peaks are present at 500-800 nm.
	5.5.  BREEN et al. (US 2015/0184074) teaches semiconductor nanocrystals satisfying the two conditions: PL peak at 400-500 nm and quantum yield of at least 60%; however, the nanocrystals comprise Cd.
	As shown in the prior art references mentioned above, having a structure of at least  -ZnS-/-ZnSe-/-ZnS- does not automatically satisfy both conditions PL peak between 400-500 nm and quantum yield of at least 60%; or in order to satisfy the PL peak and quantum yield within the claimed ranges, the semiconductor nanocrystals comprise cadmium.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


March 9, 2022